I concur in the judgment but not in the syllabus as its basis. In my opinion, the charge made for the use of the swimming pool is not an admission fee but a service charge, and therefore not subject to an admissions tax for reasons given in the opinion in the case of Board of Park Commrs. of YoungstownTwp. Park Dist. v. Evatt, Tax Commr., 145 Ohio St. 297.
The charge, not being subject to tax in the first instance on the basis of an admission, its nontaxability is not based upon exemption.
BELL and MATTHIAS, JJ., concur in the foregoing concurring opinion. *Page 498